DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged.  
Drawings
The drawings filed on 10/21/2020 are acceptable subject to correction of the following informalities: Figures 5, 6, and 8 are not completely clear. Various text such as description related to reference numbers “515” etc. in figure 5, “615” etc. in figure 6, and “815” etc. in figure 8 and other numerals are not clearly identifiable. In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
 				Allowable Subject Matter
 	Claims 1-20 are allowed.

 	The following is an Examiner's statement of reasons for allowance: 
 	Claims 1, 11, and 20 are allowed because the prior art of record singly or in combination failed to teach determining best fit geo-location of a target station by appending location parameters to round trip times between ranging packet transmission and response reception, selecting parameters for starting location of the station, and calculating the squared miss probability sum as claimed.
 	Claims 2-10 and 12-19 are allowed because they depend on claims 1 and 11.
 	Authorization is given to charge for additional claims if needed. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
The following patents/patent application publications are cited to further show the state of the art with respect to determining location: 	U.S. Pat. Application Pub. No. 2002/0155845 to Martorana 

  	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to SUHAIL KHAN whose telephone number is (571) 270- 7187. The examiner can normally be reached on M-Th 6:30AM-5:00PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Suhail Khan/
Primary Examiner, Art Unit 2642